DETAILED ACTION
The applicant’s remarks filed on December 8, 2020 were received.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In view of Applicant’s persuasive argument, the Examiner withdraws the previously set forth rejection of claims 1-4 and 6 under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. as detailed in the Office action dated August 21, 2020.

Claims 1, 2, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imanari et al. (hereinafter “Imanari”) (JP 2009-238587 A, cited by Applicant; see English machine translation).
Regarding claims 1 and 2, Imanari teaches a non-aqueous electrolyte secondary battery containing a positive electrode active material powder (see paragraph 49).  The positive electrode active material powder is composed of primary particles and agglomerated particles formed by aggregating the primary particles wherein the average particle size D50 is in the range of 0.1 μm or more and 3 μm or less (see 

    PNG
    media_image1.png
    632
    682
    media_image1.png
    Greyscale

Regarding claim 4, given an average particle size of 0.29 μm and a first peak at approximately 0.17 μm, a ratio between the two is approximately 0.59.
Regarding claim 6, Imanari teaches that preparation of the active material may include pulverization, classification and mixing of the positive electrode active material powder having two types of particles size distributions.  The particle size distribution can be adjusted as appropriate, and may utilize a method such as a ball mill, jet mill and the like (crushing a part of the secondary particles) (see paragraphs 45 and 46).

Claim Rejections - 35 USC § 103
In view of Applicant’s persuasive argument, the Examiner withdraws the previously set forth rejection of claim 5 under 35 U.S.C 103 as being unpatentable over Kobayashi, or alternatively, over Kobayashi in view of Yoshida as detailed in the Office action dated August 21, 2021.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Imanari as applied to claims 1, 2, 4 and 6 above.
Regarding claim 5, although FIG. 3 of Imanari illustrates an exemplary particle size distribution curve wherein the second peak is formed at a particle size of approximately 0.31 μm, the distribution curve of FIG. 3 corresponds to a particle size distribution having an average particle size D50 of 0.29 μm.  Imanari teaches that the average particle size D50 of the positive electrode active material powder may be in the range of 0.1 μm or more and 3 μm or less.  Thus, another positive electrode active material powder having a similar relative distribution to that of the exemplary distribution of FIG. 3, but having an average particle size D50 of, for example, 2 μm, would be .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Imanari as applied to claims 1, 2, 4 and 6 above, and further in view of Shima (U.S. Pub. No. 2006/0134521A1).
Regarding claim 3, Imanari is silent as to pores formed in the particles of the positive electrode active material powder.
Shima teaches lithium composite oxide particles for use as a lithium secondary battery positive electrode active material wherein the particles are secondary particles formed by a plurality of primary particles, wherein the primary particles have a diameter within the range of 0.5 μm or larger and 2 μm or smaller, and wherein a main peak of a pore-size distribution curve has a peak top whose pore radius is usually 0.5 μm or more larger and 50 μm or smaller (see paragraphs 35, 65 and 91).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed pores in the powder particles of Imanari as taught by Shima because Shima teaches that if porous particles whose peak top of the main peak exceeds this upper limit are used as a positive electrode material for a battery, deterioration of load characteristics of the resultant battery may arise because of inadequate lithium diffusion in the positive electrode or a lack of conductive paths. On the other hand, if porous particles whose peak top of the main peak is below the lower limit are used as a material in the production of a positive electrode, the packing efficiency of the active material into a positive electrode may be restricted to thereby bring about a reduction in battery capacity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866.  The examiner can normally be reached on Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727